98 Wis.2d 443 (1980)
297 N.W.2d 28
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Bernard BERK, attorney at law.
No. 80-234-D.
Supreme Court of Wisconsin.
Decided September 30, 1980.
PER CURIAM.
Attorney disciplinary proceeding; attorney publicly reprimanded.
On February 5, 1980, the Board of Attorneys Professional Responsibility filed with the court a complaint alleging that in May of 1977 Bernard Berk, an attorney admitted to practice in this state since 1939 and who practices in Green Bay, requested a conference with the presiding judge in a criminal case pending in United States District Court to discuss "a personal matter," that the conference was held in the absence of counsel representing *444 the parties in the matter, that during the course of that conference Berk sought to obtain an adjournment of the trial in the matter and that Berk stated to the judge that in the event the trial resulted in a conviction of the defendant, the corporation of which Berk was then president would suffer adverse effects. As a result of the conference, the judge recused himself from the pending matter.
The court referred this matter to the Hon. William C. Sachtjen as referee pursuant to SCR 21.09 (1980). A hearing on the complaint was held on June 2 and 3, 1980. On July 31, 1980, the referee filed his findings of fact, conclusions and recommendation for discipline. In addition to the allegations contained in the complaint, the referee found that during the conference with the judge, Berk spoke of his belief of the innocence of the defendant in the pending matter. The referee concluded that Berk's communication with the judge violated SCR 20.44(2).
In view of the fact that Berk is held in high regard in his community for his professional competence, moral fitness, honesty and integrity, as attested to by character witnesses who appeared at the hearing, the referee recommended imposition of discipline consisting of a public reprimand and that Berk pay the costs of the disciplinary proceeding. We hereby adopt the findings, conclusions and recommendation of the referee.
It is ordered that Bernard Berk is publicly reprimanded for unprofessional conduct.
It is further ordered that Bernard Berk pay the costs of this proceeding in the amount of $4,013.67 to the Board of Attorneys Professional Responsibility within 60 days of the date of this order, provided that if the costs are not paid within the time specified, the license of Bernard Berk to practice law in Wisconsin shall be forthwith suspended.